DETAILED ACTION
This Office Action is in response to the After Final Consideration Pilot (AFCP) 2.0 filed on 22 November 2021.
Claims 47-54 are presented for examination.
Claims 47, 49, 51 and 53 are amended.
Claims 1-46 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

(1)	Independent claims 47, 49, 51 and 53 recite that “the time-first manner includes selecting channel resource units first on different OFDM symbols of the region and then in different frequency-domain resources.” Applicant submits that Tooher fails to disclose this feature. The Office action, on page 4, cites Figure 6 and paragraphs [0091] and [0092] of Tooher against this feature. However, these cited passages and Tooher as a whole fail to disclose, teach or suggest any order in selecting channel resource units. For instance, Figure 6 (provided below) and paragraph [0091] of Tooher, at best, teach that “a subset of the subcarriers of a fourth OFDM symbol 606 of the first 
Even if the above cited passages of Tooher were to be construed as somehow teaching any order of selecting channel resource units, which Applicant disagrees with, such order would be according to a frequency-first manner not a time-first manner. Specifically, Figures 6 (reproduced below) and 7 and paragraphs [0091]-[0094] of Tooher require mapping DM-RS transmission to a first subset of subcarriers associated with a first OFDM symbol of a first time slot, and to a second subset of sub-carriers associated with a second OFDM symbol of a second time slot of a subframe. As such, the mapping is performed across frequency subcarriers first and then across OFDM symbols, which equates to a frequency first manner instead of a time-first manner [Remarks, pages 6-7].
(2)	On pages 10, the Office action rejects claims 48, 40, 52 and 54 under 35 USC § 103 as being allegedly unpatenatable over Tooher in view of Shimezawa et al (EP 3 297 363 A1), hereinafter “Shimezawa”.  Applicant respectfully traverses this rejection.  Claim 48 recites “first selecting … a first subset of channel resource units associated with a first frequency-domain position of the frequency-domain positions” and “then selecting … a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions.”  The Office action acknowledges that Tooher fails to teach or suggest these recited features and cites to Shimezawa instead. Specifically, the Office action cites to FIG. 8 and paragraph [0159] of Shimezawa. However, FIG. 8 and paragraph [0159] of Shimezawa, at best, teach an enhanced resource element group (EREG) configuration specifying a mapping of an enhanced PDCCH (EPDCCH) to resource elements (REs), where all REs, excluding REs at which DMRSs for some antenna ports are carried, are cyclically numbered from 0 to 15 in ascending order of, first, frequency, then time. That is, (i) the numbering of the REs in FIG. 8 of Shimezawa depicts a frequency-first (not a time-first) ascending order, and (ii) such order or numbering does not even apply to REs allocated for Shimezawa’s reference signals (DMRSs). The latter is clearly shown in FIG. 8 of Shimezawa (reproduced below), in which the REs allocated to Shimezawa’s DMRSs are greyed-out and never numbered in any order. Therefore, Shimezawa fails to teach or suggest “first selecting ... a first subset of channel resource units associated with a first frequency-domain position of the Jrequency-domain positions” and “then selecting ... a second subset of channel resource units associated with a second frequency-domain position of the frequency-domain positions,” as recited in claim 48. Claims 50, 52 and 54 recite similar features.
In view of the above, Applicant submits that dependent claims 48, 50, 52 and 54 are non- obvious over Tooher in view of Shimezawa, and respectfully requests withdrawal of the rejection of claims 48, 50, 52 and 54 under 35 U.S.C. §103 [Remarks, pages 8-9].

As per the first argument,
An updated search and consideration will be performed to address the amendments to the claim.

As per the second argument,
As indicated in the previous rejection, Shimezawa discloses the resource determination method, wherein the region includes a plurality of frequency-domain resources in respective different frequency-domain positions (see Figure 8 and page 23, paragraph 159; wherein the region/section includes a plurality of frequency-domain/frequency resources in respective different frequency-domain/frequency positions Note: Two frequencies correspond to the claimed two frequency-domain positions), the method further comprises: 
first selecting, by the wireless communication node (see page 4, paragraph 16; by the wireless communication node/terminal device) using the time-first manner (see Figure 8 and page 23, paragraph 159, lines 5-10; using the time-first manner/time), a first subset of the plurality of the channel resource units associated with a first one of the frequency-domain positions (see Figure 8 and page 23, paragraph 159 and page 27, paragraph 184; first subset/(one PRB pair) of the plurality of the channel resource units/REs associated with a first one of the frequency-domain/frequency positions/positions); and 
then selecting, by the wireless communication node (see page 4, paragraph 16; by the wireless communication node/terminal device) using the time-first manner (see Figure 8 and page 23, paragraph 159, lines 5-10; using the time-first manner/time), a second subset of the plurality of the channel resource units associated with a second one of the frequency- domain positions (see Figure 8 and page 23, paragraph 159 and page 27, paragraph 184; a second subset/(one PRB pair) of the plurality of the channel resource units/REs associated with a second one of the frequency-domain/frequency positions/positions), 
wherein the second frequency-domain position is increased from the first frequency-domain position by one or more (see Figure 8 and page 23, paragraph 159 and page 27, paragraph 184; wherein the second frequency-domain/frequency position/position is increased/increase from the first frequency-domain/frequency position/position by one or more/k and 1 increase).
In other words, Figure 8 of Shimezawa discloses each of resource block pairs include 16 EREGs numbered 0 to 15.  In one PRB pair, all Res excluding Res at which DMRSs for antenna ports 107, 108, 109 and 110 for a normal Cyclic Prefix (CP) and for the antenna ports 107 and 108 for an extended CP are carried, are cyclically numbered from 0 to 15 in ascending order.
Therefore, the combination of Tooher and Shimezawa discloses the broadly claimed limitation “first selecting, by the wireless communication node using the time-first manner, a first subset of the plurality of the channel resource units associated with a first one of the frequency- domain positions; and then selecting, by the wireless communication node using the time-first manner, a second subset of the plurality of the channel resource units associated with a second one of the frequency-domain positions, wherein the second frequency-domain position is increased from the first frequency- domain position by one or more”.

During the limited amount of time provided for AFCP 2.0, the Examiner has performed the updated search and discovered Lee et al (US 2017/0070330 A1).  Specifically, see claim 25.  Thus, further search and consideration are still required due to this new issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469